Title: To Thomas Jefferson from Edward Church, 31 July 1793
From: Church, Edward
To: Jefferson, Thomas


Lisbon, 31 July 1793. He and his family arrived here by an expensive chartered vessel on 8 July after a long wait in Bordeaux. In order to comply with the request in TJ’s 26 Aug. 1790 letter for an account of American ships entering and clearing ports in his district, he must be furnished with their registers. Although this practice is customary with consuls of other nations, there is no American law or authority requiring American captains to deposit their registers in his consular office, a circumstance of which recalcitrant captains can easily take advantage. Two captains here deny him their registers, not because they are masked or sailing under false colors—a frequent practice arising from the consuls’ lack of power that greatly injures American citizens and produces serious mischief in the present crisis—nor because they wish to conceal something or are refractory, but only because of bad advice, for one confessed that he had been advised by his merchant or consignee to “throw his Ship on my hands” rather than comply. He has therefore thought it prudent not to demand this ship’s register and hopes TJ will pardon this departure from orders. The head of an immensely rich English house here, which has almost monopolized American trade for more than twenty years, watches him with “an envious jealous Eye,” fearing that he will obtain a small share of this commerce, and has complained about his charging two dollars for the consular seal and encouraged captains to do likewise, even though the resultant annual income is much less than a tithe of the income of the British consul here and significantly less than what the consuls of other nations receive. Since leaving America after his first consular appointment he has already expended more than the present consular fees would produce in ten years, and he is also informed that it will cost more than twenty johannes in fees to pass his patent through the various offices from the Secretary of State downward. He hopes that the duties and authority of American consuls will be more particularly defined so that they can maintain with “becoming dignity” the character and station that public officers in a foreign country need to discharge their responsibilities successfully. He will obey all of TJ’s commands to the best of his ability and wishes to know if the last Congress passed any laws relating to commerce or consuls. P.S. Since arriving in Lisbon he received TJ’s 14 Nov. 1792 letter.
